 DE MARCO CONCRETE BLOCK COMPANYDe MarcoConcreteBlock CompanyandLocal # 675,International Union of OperatingEngineers. Case12-CA-6571November 5, 1975DECISION AND ORDER REMANDINGTHE CASE TO THE ADMINISTRATIVELAW JUDGEBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn July 28, 1975, Administrative Law Judge JohnP. von Rohr issued the attached Decision in thisproceeding recommending that the complaint bedismissed for the reason that the operations of theRespondent do not meet the Board's standards forthe assertion ofjurisdiction.1 Thereafter, the GeneralCounsel and the Charging Party filed exceptions tothe Decision and supporting briefs and Respondentfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand finds merit in the exceptions of theGeneral Counsel and the Charging Party. According-ly, it affirms the rulings, findings, and conclusions oftheAdministrative Law Judge only to the extentconsistent with the following.Respondent is a Florida' corporation engaged in themanufacture and sale of concrete block at a plantlocated in Pompano Beach, Florida. During the 12-month period preceding the filing of the unfair laborpractice charges herein, Respondent had within-statesales of $995,367.58, of which $15,353.69 representedretail sales, and out-of-state purchases of $20,595.35.During the same period, it made sales valued at$22,386.67 to Lee A. Walker Co., a Florida firmengaged in the construction of condominiums,municipal, and church buildings; sales valued at$1,870:90 to Deerfield Builder Supplies, a Floridafirm engaged in the retail sale of building materials;salesvalued at $19,551.18 to Newmar Building1The Administrative Law Judge's Decision contains no findings withrespect tothe unfair labor practices alleged to have been violative of Sec8(a)(1) and(3) of the Act2Carolina Supplies and Cement Co.,122 NLRB 88 (1958).3Siemons MailingService,122 NLRB 81 (1958)4Respondent's sales toWalker, Deerfield, and Newmar amounted toonly $43,809.38. Respondent contends that the Administrative Law Judgeimproperly permitted hearsay testimony to establish that Newmar madepurchasesfromsources outsidethe State of Florida and therefore that theBoard had nojurisdiction of Newmar. We find no merit in this contentionTestimonyas to the businessof Newmar was elicited from Edward Kaplanwho stated that he was the brother-in-law of Mr. Berman, the owner of221 NLRB No. 61341Corp., a Florida company engaged in the construc-tion and sale of family homes and apartments; salesvalued at $6,696.28 to Meyer Construction Corp., aFlorida company engaged in the construction ofcondominiums, houses, and shopping centers; andsales of $23,187.15 to New Orleans Homes, Inc., aFlorida firm engaged in the construction and sale ofresidential homes.TheAdministrativeLaw Judge dismissed thecomplaint on the ground that Respondent did notmeet the Board's discretionary standards for theassertion of jurisdiction. He concluded that the retailstandard of $500,000 gross volume of business2 wasnot applicable to Respondent because its retail salesonly amounted to $15,353.69 or approximately 1-1/2percent of its total sales and that the indirect outflowstandard of $50,0003 was not met because MeyerConstruction Corp. and New Orleans Homes, Inc.,do not meet the Board's jurisdictional standards andtherefore Respondent's sales to those companies arenot to be counted in determining whether Respon-dent meets the $50,000 indirect outflow standard.4We disagree with both these fmdings of theAdministrative Law Judge. The Board has deter-mined that where a single-integrated enterprise isengaged in both retail and nonretail operations, itwill assert jurisdiction where the employer's opera-tionsmeet either the retail or nonretail standard,provided that either aspect is notdeminimis.5Respondent's retail sales amounted to approximately$15,000, which is more thande minimisunder anystandard.6 As Respondent does a gross volume ofbusiness exceeding $500,000, we find that it meets theBoard's retail jurisdictional standard.Moreover, we also find that Respondent meets the$50,000 indirect outflow standard. The Administra-tive Law Judge concluded that this standard was notmet because sales to Meyer Construction Corp. andNew Orleans Homes could not be counted indeciding whether the $50,000 indirect outflow stand-ard was complied with upon the ground that thesetwo companies do not meet the Board's jurisdictionalrequirements.We do not agree, at least as to theformer.Meyer Construction is engaged in buildingcondominiums, homes, and shopping centers.Wetake official notice of the fact that condominiumsNewmar, who was out of the country at the time of the hearing. AccordingtoKaplan, he and Berman have associated real estate interests, their officesare located in the same building, and they customarily care for the other'sbusiness interests in his absence. It was in this way that Newmar's recordscame under Kaplan's custody and control and Kaplan was able to testify 'astoNewmar's businessKaplan's testimony as to Newmar's business wassufficiently probative to justify the Administrative Law Judge's findings asto the business of Newmar.5Joseph Crowder, et al, d/b/a Indiana Bottled Gas Company,128 NLRB1441 (1960),Man Products, Inc.,128 NLRB 546 (1960).6Cf.Man Products, Inc, supra 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDand homes are ordinarily constructed for sale anduse as residences. For jurisdictional purposes, anemployer engaged in the construction and sale ofresidential homes to users is considered as beingengaged in a retail enterprise.7 Although the con-struction of shopping centers is nonretail, the Board'spractice as pointed out above in cases involvingintegrated enterprises having both retail and nonre-tail aspects is to assert jurisdiction if the operationsmeet either the retail or nonretail jurisdictionalstandards.8Meyer Construction Corp.'s gross vol-ume of sales during the relevant period exceeded$50,000 and its purchases outside the State of Floridaexceeded $15,000. Meyer Construction Corp. there-fore is engaged in interstate commerce and its grossvolume of sales meets the Board's retail jurisdictionalstandard. Accordingly, Respondent's sales to Meyerare to be counted in determining whether Respon-dent meets the $50,000 outflow standard.As found by the Administrative Law Judge,Respondent's sales toWalker, Deerfield, and New-mar amounted to a total of $43,809.38. AddingRespondent's sales toMeyer in the amount of$6,696.28 to this sum gives a total of $50,505.66,which is sufficient to justify asserting jurisdictionunder the indirect outflow standard.9Accordingly, we find, contrary to the Administra-tive Law Judge, that the Respondent is engaged incommerce within the meaning of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction herein.We shall therefore remand thecase to the Administrative Law Judge for thepreparation and issuance of a Supplemental Decisionon the merits.ORDERIt is hereby ordered that the case be, and it herebyis, remandedto the Administrative Law Judge for thepreparation and issuance of a Supplemental Decisionon the merits.THarry Tancred, and Lionel Richman,137NLRB 743 (1962);UnitedSlate,Tile, etc., Local 57 (Atlas Roofing Co Inc),131 NLRB 1267 (1961).8 IndianaBottled Gas Company, supra Man Products, Inc, supra9 In view of our finding that the sales to Meyer Construction Corp whenadded to those of walker, Deerfield, and Newmar are sufficient to justifyassertingjurisdiction,we find it unnecessary to decide whether Respon-dent's sales to New Orleans Homes should also be counted in deterrmmngwhether the indirect outflow standard is met.DECISIONSTATEMENT OF THE CASEJOHN P. voN ROHR, Administrative Law Judge: Upon acharge filed on November 8, 1974, the General Counsel oftheNational Labor Relations Board, by the RegionalDirectorforRegion 12 (Tampa, Florida), issued acomplaint on February, 13, 1975, against De MarcoConcrete Block Co., herein called the Respondent or theCompany, alleging that it had engaged in certain unfairlabor practices within the meaning of Section 8(a)(1) and(3)of the National Labor Relations Act, as amended,herein called the Act. The Respondent filed an answerdenying the commerce allegations in the complaint andalso denying the unlawful conduct alleged therein.Pursuant to notice, a hearing was- held in Fort Lauder-dale, Florida, on April 14-18 and 21, 1975.Al1 parties wererepresented by counsel and were afforded full opportunityto participate in the hearing. Briefs were received from theGeneral Counsel and the Respondent on June 9, 1975, andthey have been carefully considered. Upon the entirerecord in this case, and from my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE JURISDICTIONAL ISSUEDe Marco Concrete Block Co., herein called theRespondent or the Company, is a Florida corporation withits plant and place of business located in Pompano Beach,Florida, where it is engaged in the manufacture and sale ofconcrete block. Respondent contests the jurisdiction of theBoard and the matter was fully litigated.Preliminarily, it is to be noted that the General Counselpresented commerce data for two periods; namely, (a)from November 1, 1,973, through October 31, 1974, thisperiod being approximately the last 12 months prior to thefiling of the charge herein (which was filed on November 8,1974), and (b) the calendar year 1974. The Respondenthaving been in business for approximately 20 years, Ibelieve the so-called precharge period to be representativeof the Company's business. Accordingly, I deem itunnecessary to set forth the commerce data for bothperiods and shall set forth below the data applicable to theprecharge period only.'During the representative period Respondent had grossrevenues of $995, 367.58, of which $15,353.69 were in retailsales.During the same period, Respondent purchasedgoods and materials directly from points located outsidethe State of Florida in the amount of $20,595.35.2Since Respondent's retail sales thus constitute only 1-1/2percent of its total business, it is clear, and I find, thatRespondent is not a retail enterprise and that hence it doesnot fall within the Board's $500,000 rule applicable to retailestablishments.3NeitherdoesRespondentmeet the$50,000 direct outflow or inflow test applicable to nonretail1 In any event,the commercedata for the calendar year 1974 issubstantially the same asthat in the precharge period utilized herein.2 Included in this amountis $10,164 43 which went toward nonrecurringpurchases of capital goods, viz, parts for installation of an automatedconcrete block machine.3Carolina Supplies and Cement Co,122 NLRB 88 (1958) DE MARCO CONCRETE BLOCK COMPANY343enterprises.Itthereforemust be determined whetherRespondent meets the Board's indirect outflow standard,namely, whether Respondent's sales were in excess of$50,000 to employers shown to have been engaged ininterstatecommerce under the Board's jurisdictionalrequirements.4 I turn to, this evidence now.Lee A. Walker Co., located in Palm Beach County,Florida, is engaged in the, nonretail construction ofcondominiums, municipality buildings, and church build-ings.During the representative period Walker, purchasedgoods and materials from outside- the State of Floridavalued in excessof $50,000. By virtue of this fact, I findthatWalker is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. During this period,Respondent sold products to Walker valued at $22,386.67.Deerfield Builder Supplies, located in Deerfield Beach,Florida,-is engaged in the retail sales of building materials.During the representative period it had gross revenues inexcessof $500,000 and purchased products,- shippeddirectly to it, from points outside the State of Florida,valued at $5,378.05. I find that Respondent meets theBoard's jurisdictional requirements for retail establish-ments and that it is engaged in commerce within themeaning ofthe Act. During this period Respondent soldproducts to Deerfield valued at $1,870.90.Newmar Building Corp. is a Florida employers engagedin the construction and retail sales of family homes andapartments.Edward Kaplan, the brother-in-law of a Mr.Berman,the latter the owner of Newmar, testified thatBerman was out of the country at the time of the hearingand that he was appearing in response to a GeneralCounsel subpena served on Berman. Although not anofficerof Newman, Kaplan testified that he and hisbrother jointly own certain real estate investment proper-ties, that he is "with the real estate business which hasallied interestswith Newmar," that his and his brother'soffices are located in the same building, and that "in theabsence of one or the other we try to cover the other'sresponsibilities."Concerning the commerce data as toNewmar, Kaplan testified, without objection, that duringthe representative period Newmar's gross revenues were inexcess of $500,000. Turning to the evidence with respect toNewmar's out-of-state direct inflow, John Arnold, New-mar'sgeneral field superintendent, produced bills of ladingwhich he personally procured out of sealed piggybacktrailerswhenthey arrived at a Newmar jobsite known asRoyal Park Gardens Apartment. Kaplan, on the otherhand, produced from company record files, to which heindisputably had access, invoices showing payments madefor the goods represented on the corresponding bills oflading produced by Arnold.5 These documents, which Ireceived in evidence, reflect that various appliances,principally refrigerators,dishwashers, and ranges, wereshipped to the jobsite from General Electric in Atlanta,Georgia. The total value of the shipments thus made toNewmar during the representative period was in the sum of4Siemons Mailing Service,122 NLRB 81 (1958).5The record does not reflect the name of the city where this employer islocated.However, it is undisputed that Newmar'sheadquarters andfacilities are located in the State of Florida5 1 find no merit to Respondent's contention that the bills of lading andcorresponding invoices constitute hearsay.On the basis of the above$28,687.36.Upon the 'basis of the foregoing, I find thatNewmar is engaged in commerce within the meaning of theAct.During the representative period Respondent soldproducts to Newmar valued at-$19,551.18.Meyer Construction Company, located in Coral Springs,Florida, is a general contractor engaged in the constructionof condominiums, houses, and shopping centers. Inasmuchas there is no showing that Meyer has engaged in any retailoperations, it is clear that this employer must be viewed asa nonretail enterprise and is thus subject to the Board's$50,000 out-of-state, direct inflow or direct outflow stand-ard. In this regard the evidence establishes that during therelevant periodMeyer Construction Company receivedgoods and materials from outside the State of Floridavalued at $15,819.17, with no direct outflow. This notmeeting the Board's jurisdictional standards' for a nonretailemployer, I find that Meyer Construction Company is notan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.-To recapitulate, during the relevant period the combinedsales of Respondent to Walker, Deerfield, and Newmar, allof whom I have found to be engaged in commerce withinthemeaning of the Act, come to a total of $43,809.38. Inow arrive at the crucial point involved in the jurisdictionalissue involved herein, namely, whether New OrleansHomes, Inc., an employer to whom Respondent soldproducts valued at $23,187.15 during the relevant period, isan employer engaged in commerce within the meaning oftheAct; for it is a resolution of this question whichnecessarily must determinewhetherRespondent meets theBoard's indirect outflow standard.New OrleansHomes, located inFortLauderdale,Florida, is engaged in the construction and retail sales ofsingle-unit residential houses valued in the range of$75,000.During the relevant period this Employer hadgross revenues in excessof $500,000. Its direct inflow ofgoods and materials during this period was in the amountof $694.93. There isno evidencein the record of anyindirect inflow.6Both the courts and the Board have held that anenterprise "affects commerce" within the meaning of theAct if the effect of its operations on commerce is more thande minimis.The Respondent contends that New Orleans'out-of-state purchases of $694.93 are "patentlyde minimis."It is my view that this contention has merit. Thus, myexamination of the cases reveals that, at the lowest end ofthe scale, the Board has held not to bede minimisout-of-statepurchases in the following amounts:N.LRB. v.Inglewood Park CemeteryAssociation,355 F.2d 448 (C.A. 9,1966) ($3,000 notdeminimis);N.L.R.B. v. Aurora CityLines, Inc.,229 F.2d 229, 231 (C.A. 7, 1962) ($2,000 notdeminimis);Ashville-Whitney Nursing Home,208 NLRB 341(1974) ($1,900 notdeminimis);Marty Levitt,171NLRB739 (1968) ($1,500 notdeminimis);andFairview NursingHome,202 NLRB 318 (1973) ($1,440 notdeminimis).Inthe instant case not only are New Orleans out-of-statetestimony, I find them to have been properly identified and to constitutecompetent evidence.6 Indeed, Mane Bryner, the office manager and bookkeeper of NewOrleans, testified that this Company's invoices do not reflect that any of theitems purchases from its suppliers were even shipped in from out-of-state. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDpurchases well below $1,000, but to find the amount inquestion not to bedeminimisIwould be required to dipsomewhat more than 100 percent below the least amountwhich the Board in the above-cited cases has found not tobede minimis.While it has been stated thatde minimis"isnot capable of solution by application of precise mathe-matical formula," 7 at some point, it wouldseem, somemanner of a line must-be drawn. Without attempting todefine any such line, but in view of the small amount hereinvolved, I am of the opinion, and find, that the amount ofout-of-statepurchases by New Orleans in the sum of$694.93 isdeminimis.sAccordingly, I find that New7N LRB.`v. Inglewood Park Cemetery Association, supra8 I ammindful of the language of the Court inN.L R.B v. SuburbanLumber Co,621 F.2d 829 (C.A.3, 1941)to the effect thatde mrmm,shasbeen takento be "trifles- matters of few dollars or less." However, I wouldnot thinkthewords "few dollars or less," particularly in this day ofinflation,' are to be taken literally. Otherwise, an employer meeting the retailstandardof $500,000 could meet the Board'slunsdicttonal requirement onthe showing of a single $5 item purchase from out-of-state, Indeed, inSuburbanLumber,the amount of interstate purchases by the employer, toOrleans Homes does not meet the Board's jurisdictionalrequirements .9 It therefore follows,, and I further find, thatRespondent,under present Board standards, is notengaged in commerce within the meaning of the Act.19II.THELABOR ORGANIZATION INVOLVEDLocal #675, International Union of Operating Engi-neers is a labor organization within the meaning of Section2(5) of the Act.[Recommended Order for dismissal omitted from publi-cation.]which the quoted language had reference, was inexcess,of $150,0009 In responsetoquestioning by the -General Counsel, Bryner gavegeneralized testimony to the effect that some purchasers of Respondent'shomes are o`ut-of state visitors and that on, occasion New Orleans takesdepositsand payments drawn on out-of-state banks. However, thistestimony was not sufficiently developed to warrant any meaningful findingas to the extent of this activity.10 I have considered, but reject as without merit, Respondent's otherarguments for not assertingjunsdiction herein